Citation Nr: 1729734	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-18 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a heart condition, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2012 rating decision denying service connection for a heart condition. 

In his June 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at his local RO.  This hearing was scheduled for June 2015.  In a June 2015 statement, the Veteran noted that he no longer wished to have a hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704 (d) (2016). 

This matter was remanded by the Board in October 2015.  As records were requested and VA examination conducted, remand instructions are complete.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a heart disability that is etiologically related to a disease, injury, or event which occurred in service.  


CONCLUSION OF LAW

A heart disability was not incurred in or aggravated by active service and is not etiologically related to service.  38 U.S.C.A. §§ 1101, 1131, 1133, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  An August 2012 VCAA letter complies with the requirements. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

In this case, the Veteran appeared for a VA examination in regard to his heart in March 2016.  The Board finds the examination report to be thorough and complete and sufficient upon which to base a decision with regard to heart disability service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Service Connection for Heart Condition

The Veteran contends that his current heart condition is the result of his military service in Vietnam, specifically his exposure to herbicides.  The Veteran's DD 214 notes that the Veteran served in Vietnam from May 1969 to April 1970.  Thus, his exposure to herbicides is presumed.  See 38 C.F.R. § 3.307 (a)(iii) (2016).  

Alternatively, the Veteran contends that his heart condition was caused by hypertension which had onset in and/or is etiologically linked to service.  The Veteran is not service-connected for hypertension.

Post-service private treatment records dated in March 2013 note the Veteran's hypertensive cardiomyopathy and atrial fibrillation.  A September 2012 private physician's letter noted that the Veteran has been under his care since November 2001, at which time he presented with atrial fibrillation.  The March 2016 VA examiner noted diagnosis of supraventricular arrhythmia, cardiomyopathy, and hypertensive heart disease.  Thus, the Veteran has a current heart disability. 

The remaining question, however, is whether any current heart disability is related to the Veteran's military service, to include his presumed herbicide exposure in Vietnam.  The Board finds the preponderance of the evidence is against the claim.   There is no competent medical evidence of record to establish any current heart disorder attributable to service or herbicide exposure.

Pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014), the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.  

STRs reflect a May 1968 blood pressure reading of 150/70 and November 1970 blood pressure reading of 124/62.  In February 1971, the Veteran appeared for a post-service general VA examination.  Blood pressure readings were taken, 110/70, 130/80, 128/60, and 112/70.  It was noted that chest radiography was completed and "cardiovascular shadow appears normal."  In a September 1975 VA examination, blood pressure readings read 128/76.  Therefore, the record reflects that the Veteran was not diagnosed with hypertension in service or within the few years after service.

The Veteran's STRs include a November 1970 report of medical history in which the Veteran reported pain or pressure in his chest.  

The Veteran appeared for a VA examination in March 2016.  The March 2016 VA examiner noted diagnosis of supraventricular arrhythmia, cardiomyopathy, and hypertensive heart disease.  The examiner opined that it is less likely as not that the diagnosed heart conditions and/or hypertension are etiologically linked to service.  The examiner stated that it is more likely as not that the Veteran's cardiac conditions of cardiomyopathy and atrial fibrillation, and his renal condition, are the direct effects of long term uncontrolled hypertension.  The examiner explained that both of these conditions are well known to be adverse occurrences from hypertension.  Again, the Veteran is not service-connected for hypertension.

The examiner stated that it is less likely as not that the Veteran's hypertension is associated with his military service as there is no history of hypertension upon review of the STRs.  The Veteran reported that he does not know when his hypertension or atrial fibrillation began as he went years without seeing any doctor.  He estimated that he began blood pressure medication around 2008.

The examiner stated that it is less likely as not that the Veteran has ischemic cardiac
disease as there is no evidence of ischemia in any of his studies and multiple medical records document "hypertensive cardiomyopathy" and "non-ischemic
cardiomyopathy."  There is no diagnosis of ischemic heart disease.  The examiner stated that the Veteran's cardiac function has been satisfactory.  While his EF was listed at 30 percent by echo in December 2002 it was subsequently found to be normal, 55-60 percent in December 2009; January 2012; and February 2012.  Current Echo in April 2016 notes EF of 55-60 percent.  The examiner explained that EKGs suggest LVH which is common in hypertension.  Chest x-ray shows cardiomegaly, in this case due to left ventricular hypertrophy from years of overwork in the face of his hypertension, but no increased pulmonary vasculature and there are no clinical symptoms of CHF.

The examiner stated that it is less likely as not that the Veteran's hypertension,
cardiomyopathy, and atrial fibrillation are related to herbicide exposure acquired while in the service and stationed in Vietnam.  Review of the recent literature does not endorse Agent Orange as a risk factor for hypertension, cardiomyopathy, or atrial fibrillation.  The examiner stressed that hypertension, however, is a well-known risk factor for both atrial fibrillation and cardiomyopathy.

The examiner stated that it is less likely as not that the Veteran's current heart
conditions of cardiomyopathy and atrial fibrillation had their origin in the military
service.  The Veteran had "chest pain" while in the service.  During the examination, the Veteran elaborated that he has always had these pains, maybe 2-3 times a year.  The chest pain is upper, midline anteriorly and without radiation, N/V, or SOB.  Typically this occurs in hot weather with exertion and he goes inside to cool off and the pain leaves in 2-3 minutes.  There is no correlation of chest
pain with trunk or arm movements, or deep breaths.  The examiner stated that while this can be due to a cardiac condition in this case the Veteran was evaluated and a cardiac origin was excluded as a diagnosis.  "Chest pain" is not the same as a
cardiac condition.  The Veteran's hypertension and atrial fibrillation were not present while in the service, on separation, or claimed within one year of separation.  The first indication of atrial fibrillation and cardiomyopathy was November 2001, decades after he left the military service.

The VA opinion was made with full consideration of the record, which contains the Veteran's STRs, lay statements and medical evidence, and in-person examination of the Veteran.  The opinion establishes no medical basis to support a positive nexus between service, to include herbicide exposure, and the heart disease diagnosed during the appeals period.  The examiner considered the Veteran's in-service chest pain and found it most likely unrelated to his cardiac condition.  The examiner found no evidence of in-service heart disorder or hypertension, or a heart disorder or hypertension diagnosed one year post-service.  The examiner noted that is no evidence of a heart condition or hypertension until decades post-service.

The Board has considered the lay contentions from the Veteran that his heart condition is related to service and herbicide exposure.  Further, the June 2017 Appellate Brief which stated that the 150/70 blood pressure reading taken during the entrance examination for service represents an elevated blood pressure reading.  Lay persons, who while competent to describe the nature and onset of chest pain, are not shown to have the medical expertise to provide a diagnosis or an etiology opinion, including diagnosing high or elevated blood pressure and attributing the heart condition to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Rather, the March 2016 VA examiner reviewed the STRs and found no evidence that the Veteran's heart disease and/or high blood pressure had onset during service.  Further, as previously noted, the record reflects that VA examinations show that the Veteran did not exhibit hypertension in service or within the few years after service.

In sum, the preponderance of the evidence is against the claim of service connection.  The evidence does not show that the Veteran's heart diagnosis is the result of his military service, to include herbicide exposure.  There is no other basis, either shown by the evidence or otherwise alleged, upon which to warrant a grant of service connection.



ORDER

Service connection for a heart condition is denied.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


